ON MOTION EOR REHEARING.
ELLISON, J.
We have had the benefit of an elaborate and carefully prepared brief by defendant in support of a motion for rehearing in this cause. In that brief is found an array of authorities, some in cases in equity and some in exceptional cases which ought to go rather to support the rule announced in the foregoing opinion than to overthrow *508it; and yet others perhap opposed to what we have written. But the fact remains, the rule we have announced has resisted the efforts put forth by the victims of hard cases for more than a century. So that now it ought to be regarded as beyond question that where one makes a written contract who has not been led to make it by accident, fraud or mistake, he can not impeach it by proof of a contemporaneous parol agreement. To sustain the defense here is to overthrow Smith v. Thomas, supra, the facts of which are of interest by way of comparison with the facts in this case. If the defense in this case is sustained, why may it not' be looked to as a precedent for the future surety, who, being pressed, will say that when he signed the note it was verbally understood he was not to be held in any event; or, if held at all, only upon some contingency which has not transpired? There is no ground for the distinction asserted that the effort here was not to vary a contract by parol, but to show that there was no contract. The statement is not justified by the patent facts. There was a contract, fully executed and delivered, but it is said to have been accompanied by an agreement rendering it nugatory. To allow this would destroy the rule. The absolute promise in a note can not be changed to a conditional promise by parol. Jones v. Jeffries, 17 Mo. 577; Jones v. Shaw, 67 Mo. 667; Massman v. Holscher, 49 Mo. 87.
A contemporaneous oral agreement that a note was not to be paid is inadmissible. Frissel v. Mayer, 13 Mo. App. 331. If it was permissible to show by parol that a fully executed contract was to be of no effect, then it could be shown it was to be of partial effect. If this could be shown, then, of course, it could, on the other hand, be shown that there was a contemporaneous parol agreement that it was to be of greater effect than as written. "We are satisfied the motion should be overruled.